Citation Nr: 0510972	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  03-26 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a low back 
disability secondary to service-connected fracture of the 
left fibula.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for arthritis 
secondary to service-connected fracture of the left fibula.  

3.  Entitlement to service connection for numbness, weakness, 
and muscle cramps of the left leg secondary to service-
connected fracture of the left fibula.  

4.  Entitlement to an increase in the 50 percent evaluation 
currently assigned for post-traumatic stress disorder (PTSD).  

5.  Entitlement to an increased (compensable) evaluation for 
residuals of a fracture of the proximal third of the left 
fibula with no knee or ankle involvement.  

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from September 1974 to 
September 1977.  

By rating action in September 1997, the RO denied service 
connection for arthritis secondary to service-connected 
fracture of the left fibula with no knee or ankle 
involvement.  The veteran and her representative were 
notified of this decision and did not appeal.  

In July 2002, the Board of Veterans Appeals (Board) denied, 
in part, service connection for a back disability secondary 
to the service-connected left leg fracture.  

This matter comes before the Board on appeal from a May 2003 
rating decision.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  Service connection for a low back disability secondary to 
service-connected fracture of the left fibula was denied by 
the Board in July 2002.  

3.  The additional evidence received since the July 2002 
Board decision is either cumulative of evidence already of 
record or is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  

4.  Service connection for arthritis secondary to service-
connected fracture of the left fibula was denied by an 
unappealed decision by the RO in September 1997.  

5.  The additional evidence received since September 1997, is 
either cumulative of evidence already of record or is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

6.  The veteran does not have numbness, weakness, or cramps 
of the left leg which is shown to be proximately due to or 
the result of or being aggravated by a service-connected 
disability.  

7.  The symptoms for PTSD more nearly approximate the degree 
of occupational and social impairment contemplated by a 70 
percent schedular rating, and no higher.  

8.  The left fibula fracture is well-healed and asymptomatic, 
and does not cause any impairment of the left knee or ankle.  


CONCLUSIONS OF LAW

1.  The July 2002 Board decision which denied service 
connection for a low back disability secondary to service-
connected fracture of the left fibula is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1100 (2004).  

2.  New and material evidence has not been submitted to 
reopen the claim of service connection for a low back 
disability secondary to service-connected fracture of the 
left fibula.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 
(West 2002); 38 C.F.R. §§ 3.156(a), 3.159, 3.310, 20.1105 
(2004).  

3.  The September 1997 RO decision that denied service 
connection for arthritis secondary to service-connected 
fracture of the left fibula, is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 20.1103 (2004).  

4.  New and material evidence has not been submitted to 
reopen the claim of service connection for arthritis 
secondary to service-connected fracture of the left fibula.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5108, 
5126 (West 2002); C.F.R. §§ 3.104(a), 3.156(a), 3.159, 3.310, 
20.1105 (2004).  

5.  Service connection for numbness, weakness, and cramps of 
the left leg secondary to service-connected fracture of the 
left fibula is denied.  38 U.S.C.A. §§ 1110, 1131, 5100, 
5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.310 (2004).  

6.  The criteria for an increased evaluation to 70 percent, 
and no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.130, Part 4, including Diagnostic 
Code 9411 (2004).  

7.  The criteria for a compensable evaluation for fracture of 
the proximal third of the left fibula with no ankle or knee 
involvement are not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.71a, Part 4, including Diagnostic Code 5262 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 
In this case, the notice and assistance provisions of the 
VCAA were provided to the veteran in December 2002, prior to 
the May 2003 adjudication of her claims, and she was provided 
with the law and regulations pertaining to VCAA in the August 
2003 statement of the case.  The veteran has been provided 
notice of what VA was doing to develop the claim, notice of 
what she could do to help her claim, and notice of how her 
claim was still deficient.  

Thus, the Board concludes that it may proceed, as specific 
notice as to which party could or should obtain which 
evidence has been provided.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The veteran had sufficient notice of 
the type of information needed to support her claims and the 
evidence necessary to complete the application.  Therefore, 
the Board finds that the duty to assist and notify as 
contemplated by applicable provisions, including the VCAA, 
has been satisfied.  Accordingly, appellate review may 
proceed without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Finality

Service connection for a low back disability secondary to 
service-connected fracture of the left fibula was denied by 
the Board in July 2002.  Similarly, service connection for 
arthritis secondary to service-connected fracture of the left 
fibula was denied by the RO in September 1997.  There was no 
appeal of the latter decision, and it became final.  
Therefore, the laws and regulations governing finality and 
reopening of previously disallowed claims is pertinent in the 
consideration of the current claims on appeal.  

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened, .  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

Concerning the low back disability, unless the Chairman of 
the Board orders reconsideration, or one of the other 
exceptions to finality apply, all Board decisions are final 
on the date stamped on the face of the decision.  See 38 
U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  In this case, the 
veteran did not request reconsideration of the Board's 
decision and no other exception to finality apply.  Hence, 
the July 2002 decision is final as to the evidence then of 
record.  Id.  

It should be noted that with respect to claims requiring new 
and material evidence, the VCAA states that, "[n]othing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented."  38 U.S.C.A. § 5103A(f) 
(West 2002).  Furthermore, the regulation pertaining to the 
definition of new and material has been amended and is 
effective only for claims filed on or after August 29, 2001.  
(See 38 C.F.R. § 3,156(a)).  Here, the veteran's request to 
reopen the claims for a low back disability and arthritis 
secondary to service-connected left fibula fracture was 
received in November 2002.  Thus, the current appeal will be 
decided under the revised version of § 3.156(a) as is 
outlined in the decision below.  

Under pertinent law and VA regulations, as interpreted by the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court"), the Board may reopen and review 
a claim which has been previously denied if new and material 
evidence is submitted by or on behalf of the appellant.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).  

New and material evidence is defined by regulations as 
evidence not previously submitted to agency decision makers 
which, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim, is neither cumulative nor redundant, 
and raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2004).  

The evidence of record at the time of the July 2002 Board 
decision included the veteran's service medical records, VA 
examination reports dated in September 1981, June 1997, and 
April 2001, numerous VA private treatment records from 1976 
to 2001, and a transcript of a May 2000 personal hearing 
before a member of the Board.  

The service medical records showed a normal spine, including 
on an enlistment examination performed in April 1974.  
Service medical records reveal that on 
May 5, 1975, the veteran reported that she was involved in a 
motor vehicle accident, causing pain in the neck and back.  
Four days later, on May 9, 1975, she underwent a physical 
examination which was silent for back complaints or findings.  
In January 1976, she complained of low back pain, and was 
noted to be pregnant.  On separation physical examination 
performed in July 1977, no back pathology was recorded.  

Regarding the left leg, the veteran fractured the proximal 
third of the left tibia in September 1974, and was placed in 
a straight leg cast.  The fracture site was shown to be well- 
healed with no residuals problems during service.  Service 
connection for a fracture of the left tibia with no ankle or 
knee involvement was established by rating action in November 
1981.  

The September 1981 VA examination showed a normal gait and 
configuration of both lower extremities with normal active 
and passive range of motion in the left ankle and knee.  
There was no swelling, edema, effusion, or crepitus in the 
left knee or ankle, and no leg length discrepancy.  There was 
no neurovascular deficit, muscular wasting or deficit, and 
normal reflexes and sensory.  X-ray studies of the 
lumbosacral spine showed the vertebral heights, 
intervertebral disc spaces and processes were intact.  There 
was no fracture or subluxation seen, and the pedicles were 
unremarkable.  The left ankle joint was intact with no 
evidence of fracture or subluxation.  There was an old healed 
fracture of the mid-shaft of the left fibula.  

Private medical records dated in the 1980's reflect 
complaints of a low back ache, without a diagnosis.  

When seen at a VA mental hygiene clinic in September 1987, 
the veteran presented with numerous physical complaints, 
including back pain.

The VA examination in June 1997 showed no alterations in the 
normal alignment of the left leg or false motion, and there 
was full range of motion in the left ankle and knee.  There 
was no evidence of weakness, incoordination, or any other 
significant changes in the lower left leg.  The examiner 
opined that the nature of the left fibula facture would not 
cause any significant disability, except for some possible 
achiness, or functional limitation in the left leg.  

A low back disability, diagnosed as a herniated nucleus 
pulposus at L4-5 with bilateral root compression, disc 
protrusion, and degenerative joint disease at several levels 
was first noted on a VA treatment record in October 1997.  
The veteran reported a long history of low back pain with 
radiation down the left leg when she underwent disc surgery 
in January 1998.  

The April 2001 VA examination showed a well aligned fracture 
site with no complaints of left ankle or knee pain.  The 
examiner noted that the veteran walked without crutches 
between the time of her left leg fracture and her back 
surgery, and that she now used crutches because of her back 
disability.  He opined that the veteran's left leg weakness 
and pain was secondary to the nerve root compression from the 
back disability.  

The VA and private medical records showed treatment for 
various maladies, including occasional references to back 
pain generally associated with menstrual cycle problems.  The 
reports did not include any specific findings or opinions 
relating any back problems to service or to the service-
connected left leg disability.  

In July 2002, the Board found that the veteran's low back 
disability, including degenerative joint disease (arthritis) 
was not manifested until many years after service, was not 
related to disease or injury in service, and was not related 
to the fracture of the left fibula fracture.  

The evidence added to the record since the July 2002 Board 
decision includes numerous VA medical records (including some 
duplicates) showing treatment for various maladies, including 
back pain from 2001 to 2004, and an April 2003 VA examination 
report.  The recent VA examination report showed essentially 
full range of motion in the left knee and ankle, normal 
strength, and no muscle spasm.  The mid-shaft fracture site 
was well-healed.  

An October 2002 statement from a private orthopedic 
association was to the effect that the veteran had a second 
back surgery due to left leg weakness.  There was no further 
explanation provided, other than hospital discharge 
instructions regarding care of the surgical wound on the 
back.  The United States Court of Appeals for Veterans Claims 
held in Bloom v. West, 12 Vet. App 185, at 187 (1999), that 
where a physician did not provide any support for his 
conclusion, the statement was insufficient to constitute the 
medical nexus required.  In this case, the physician provided 
a conclusion without adequate support.  Therefore, while this 
statement may be new, it is not material, in that it is 
unsupported and unexplained.

The remaining medical reports are essentially cumulative and 
redundant of information previously considered and show only 
continued treatment for various maladies including back 
problems.  The evidence previously reviewed showed no 
significant symptoms or chronic back problems in service or 
until many years after discharge from service, and included 
two medical opinions to the effect that the veteran's back 
problems were not related to the service-connected left leg 
disability.  As a whole, the additional medical evidence does 
not offer any new probative information relating the 
veteran's current back problems to her service-connected left 
fibula fracture and is merely cumulative of evidence already 
of record.  

Thus, the Board finds that the additional evidence is not new 
and material, since it does not include competent medical 
findings linking the veteran's back disability to the 
service-connected left fibula fracture.  The medical reports 
do not offer any new probative information and are merely 
cumulative of evidence already of record.  Accordingly, a 
basis to reopen the claim of service connection for a low 
back disability secondary to service-connected fracture of 
the left fibula have not been presented.  

Arthritis Secondary to Left Fibula Fracture

The pertinent evidence of record at the time of the September 
1997 rating decision that denied service connection for 
arthritis secondary to service-connected fracture of the left 
fibula included the veteran's service medical records, a VA 
examination reports dated in September 1981 and June 1997, 
and numerous VA and private medical records from 1976 to 
1997.  

The September 1981 and June 1997 VA examination reports 
(discussed above), showed no abnormalities referable to any 
arthritis involving the lower extremities.  In the latter 
report, the examiner opined that the nature of the left leg 
fracture would not cause any significant disability or 
function impairment in the left ankle or knee.  Furthermore, 
he found no objective evidence of any limitation of motion, 
weakness, incoordination, or other changes in the left lower 
extremity.  

The VA and private reports showed treatment for various 
maladies, including a left foot and ankle injury in June 
1992.  X-ray studies showed minimal soft tissue swelling in 
the left ankle suggesting ligament injury.  No other 
pertinent abnormalities were noted in the left ankle.  

Based on the evidence above, the RO denied service connection 
for arthritis secondary to service-connected fracture of the 
left fibula in September 1997.  The veteran and her 
representative were notified of this decision and did not 
appeal.  

The evidence added to the record since the September 1997 
rating decision includes numerous VA and private treatment 
records from 1997 to 2004, VA examinations in April 2001, 
June 2002, and April 2003, and a transcript of a May 2000 
personal hearing before a member of the Board.  

The additional private and VA medical records, including the 
three VA examination reports show treatment for various 
maladies, including occasional complaints of pain in the left 
lower extremity.  X-ray studies in June 2001 showed some 
patella spurring in the left knee and mild degenerative 
changes in the left lateral malleolus.  A VA report in June 
2002 noted that the veteran had damaged her right knee and 
had bruises on her left knee from falling, and that she was 
falling more now because of her back problems.  None of the 
reports offered any opinion relating the degenerative changes 
in her left lower extremity to the service-connected fracture 
of the left fibula.  In fact, the VA examiner in April 2003 
opined, in essence, that the veteran's complaints involving 
her left lower extremity were more likely related to the 
nonservice-connected low back disability.  

The additional records, while "new" to the extent that they 
were not previously reviewed, are essentially cumulative and 
redundant of information previously considered.  The evidence 
previously considered showed no arthritis of the left lower 
extremity in service or until many years thereafter.  
Furthermore, the evidence included a medical opinion that the 
nature of the fracture would not cause any significant 
disability or functional impairment in the left lower 
extremity.  The additional evidence does not offer any 
probative information or competent opinion to refute the 
earlier VA opinion.  

As to the veteran's testimony, as a lay person, she is not 
competent to offer a medical opinion, nor does such testimony 
provide a sufficient basis for reopening a previously 
disallowed claim.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); Moray v. Brown, 5 Vet. App. 211, 214 
(1995) (holding that where resolution of an issue turns on a 
medical matter, lay evidence, even if considered "new," may 
not serve as a predicate to reopen a previously denied 
claim).  

In summary, the Board finds that the additional evidence is 
not new and material since it does not include competent 
medical findings linking the veteran's arthritis to the 
service-connected fracture of the left fibula.  The medical 
reports do not offer any new probative information and are 
merely cumulative of evidence already of record.  
Accordingly, a basis to reopen the claim of service 
connection for arthritis secondary to service-connected 
fracture of the left fibula have not been presented.  

Secondary Service Connection

It is not contended, nor is it shown that the veteran 
developed any neurological findings, including numbness, 
weakness, or muscle cramps of the left leg in service.  
Rather, it is averred that her left leg symptoms were caused 
by the service-connected left fibula fracture.  

Secondary service connection may be granted for a disability 
which is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) (2004).  
Additionally, secondary service connection may be established 
for a disorder which is aggravated by a service-connected 
disability; compensation may be provided for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 8 Vet. App. 374 (1995).  

In the instant case, the veteran has provided no competent 
evidence that relates any of her current neurological 
findings, including numbness, weakness, or muscle cramps of 
the left leg to the service-connected left fibula fracture.  
The veteran, as a layperson, is not competent to provide an 
opinion regarding medical causation or the etiological 
relationship between her neurological symptoms and the 
service-connected left fibula fracture.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  

On the other hand, the evidentiary record includes several VA 
medical opinions to the effect that her pain and neurological 
symptoms were not related to the left fibula fracture, but 
rather to the nonservice-connected low back disability.  (See 
April 2001 and 2003 VA examination reports).  

Given the absence of any competent evidence showing that the 
veteran's neurological findings of the left lower extremity 
are related to the service-connected left fibula fracture, 
there is no basis to grant service connection.  Accordingly, 
the appeal is denied.  

Increased Rating

The Court has held that "where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance."  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994); 
38 C.F.R. § 4.2 (2004).  
Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2004).  

PTSD

The veteran is currently assigned a 50 percent evaluation for 
PTSD under DC 9411.  The criteria for rating mental disorders 
provides, in pertinent part, as follows:  

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own 
name....................................1
00

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective 
relationships............................
...............................70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships............................
.............50
38 C.F.R. § 4.130 (2004).  

The material question at issue is whether the veteran has 
sufficient occupational and social impairment to disrupt her 
performance of occupational tasks to the extent set forth in 
the rating criteria described above for an evaluation in 
excess of the 50 percent currently assigned.  38 C.F.R. 
§ 4.130 (2004).  

In this case, the veteran was examined by the same VA 
physician on two occasions during the pendency.  The 
veteran's complaints and the clinical findings on examination 
in June 2002 were not materially different from those 
reported on the April 2003 examination.  However, the 
veteran's claims file was not available to the examiner 
during the first examination.  Thus, the Board will rely 
primarily on the findings from the later examination.  The 
evidentiary record also includes numerous outpatient records 
showing treatment from 2002 to 2004.  

On examination in April 2003, the veteran reported that she 
met with her treating psychologist once every six months and 
that her medications included Prozac, clonazepam, and 
trazodone.  She had been married for 21 years and had one 
close friend that she saw or spoke to three or four times a 
week.  She participated in church activities twice a week, 
went to nursing homes and helped the elderly with arts and 
crafts, and attended church twice a week.  She also cross-
stitched, crocheted, worked puzzle books, and read her bible.  

On mental status examination, the veteran was alert, well 
oriented, attentive, and appeared her stated age.  Her mood 
appeared depressed and her affect was constricted.  Her 
speech was of regular rate and rhythm, her eye contact was 
good, and she was cooperative.  There was mild evidence of 
psychomotor agitation, her thought processes were somewhat 
circumstantial, without any current auditory or visual 
hallucinations, although she reported these symptoms in 
context of her flashbacks.  There was no evidence of 
delusional content and she denied any current suicidal or 
homicidal ideations.  Her memory was intact and she was able 
to concentrate well enough to spell "world" backwards, but 
was not able to interpret a proverb.  Her intelligence was 
estimated to be in the average range, and she had partial 
insight into her current condition.  The impression was PTSD, 
and the Global Assessment of Functioning (GAF) score was 53.  
(On the 6/02 examination, the veteran reported some current 
suicidal ideations, but no intent or plan.  The examiner 
offered a GAF score of 54.)  

The examiner commented that the veteran exhibited 
considerable symptoms associated with PTSD and depression.  
The veteran reported that she "freezes" every time she sees 
an Hispanic male because she said she was assaulted by an 
Hispanic.  She reported flashbacks about three to four times 
every five to six months and said she isolated herself.  She 
reported marital difficulties and felt that her husband took 
his anger out on her; what she described was that he was 
sexually assaultive to her and this exacerbated her PTSD 
symptoms.  She described exaggerated startle response and 
avoidant behavior when it came to sex.  She sometimes felt 
like she did not want to live and did not like to watch any 
shows that depicted violence against women or had sexual 
content.  She sleeps five to six hours a night with 
medications and said that she avoided crowds.  Her mood was 
dysphoric, she was tearful, and described a decline in 
motivation.  The examiner opined that the veteran's social 
adaptability and interactions with others appeared to be 
moderately to considerably impaired.  Her ability to maintain 
employment and perform job duties in a reliable, flexible, 
and efficient manner appeared to be considerably impaired.  
Overall, the examiner estimated her level of disability to be 
in the considerable range, and that she was capable of 
handling her own funds.  

A VA outpatient report in January 2004 indicated that the 
veteran's symptoms had worsened over the past year.  The 
psychologist indicated that the veteran had near continuous 
panic and depression affecting the ability to function 
appropriately and effectively.  She had impaired impulse 
control, with thoughts of harm to self and others if provoked 
and that she was easy to provoke.  At times, the veteran 
neglected her personal appearance and had daily difficulty in 
adapting to stressful relationships with others.  She had 
occupational and social impairment with deficiencies in most 
areas of her life, including family relations, judgment, 
thinking, and mood.  Her speech was intermittently illogical 
or obscure.  

The evidence required to warrant a grant of disability 
benefits does not have to be conclusive.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  After reviewing the evidence of record, the Board 
concludes that the veteran's psychiatric disability picture 
more closely approximates the criteria for a 70 percent 
schedular rating, and no higher.  

The records show that the veteran has difficulties in most 
areas of her life and is unable to establish and maintain 
effective relationships due to her PTSD symptoms.  Although 
the clinical findings on the two VA examinations in June 2002 
and April 2003 indicated reduced reliability and productivity 
to the degree contemplated by a 50 percent evaluation, 
subsequent VA treatment records in January 2004 indicated 
that her symptoms had worsened.  The clinical description on 
the recent treatment record showed findings of occupational 
and social impairment sufficient to warrant the assignment of 
a 70 percent rating under the applicable rating criteria.  

The evidence does not demonstrate total occupational and 
social impairment with symptoms such as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Therefore a 100 percent rating is not justified.  

Left Fibula Fracture

The veteran is currently assigned a noncompensable evaluation 
for residuals of a fracture of the left fibula with no knee 
or ankle involvement under the provisions of Diagnostic Code 
(DC) 5262, which allows for a 10 percent rating when there is 
malunion of the tibia and fibula with slight knee or ankle 
disability; 20 percent with malunion and moderate knee or 
ankle disability; 30 percent when there is malunion with 
marked knee or ankle disability, and a 40 percent rating when 
there nonunion of the knee with loose motion, requiring a 
brace.  

Here, the evidence shows that the veteran's left fibula 
fracture in service healed without residual disability and 
has been essentially asymptomatic since service.  There were 
no complaints or abnormal findings on any of the VA 
examinations since service connection was established in 
1981, including examinations in September 1981, June 1997, 
April 2001, June 2002, and April 2003.  The veteran's 
complaints and current symptoms of pain and other 
neurological findings have been attributed to her nonservice-
connected low back disability.  

While the veteran is competent to offer evidence as to the 
visible symptoms or manifestations of a disease or 
disability, her belief as to its current severity under 
pertinent rating criteria or the nature of the service-
connected pathology is not probative evidence.  Only someone 
qualified by knowledge, training, expertise, skill, or 
education, which the veteran is not shown to possess, may 
provide evidence requiring medical knowledge.  Layno v. 
Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 
Vet. App. 91, 92-93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

Based on the evidence of record, the Board finds that there 
is no competent medical evidence of any impairment of the 
left knee or ankle which is shown to be related to the left 
fibula fracture.  The clinical findings on VA examination in 
April 2003 showed essentially full range of motion in the 
left knee and ankle with normal strength and no muscle spasm.  
The only positive finding was mild tenderness over the 
lateral aspect of the left fibula.  The examiner opined that 
the veteran's complaints concerning her left leg did not 
correlate with the level of pathology for the old healed 
fibula fracture.  

In the absence of any evidence of impairment in the left knee 
or ankle which is shown to be attributable to the left fibula 
fracture, the Board finds that there is no basis to award a 
compensable rating.  Accordingly, the appeal is denied.  


ORDER

As new and material evidence has not been submitted to reopen 
the claim of service connection for a low back disability 
secondary to service-connected fracture of the left fibula, 
the appeal is denied.  

As new and material evidence has not been submitted to reopen 
the claim of service connection for arthritis secondary to 
service-connected fracture of the left fibula, the appeal is 
denied.  

Service connection for numbness, weakness, and muscle cramps 
of the left leg secondary to service-connected fracture of 
the left fibula is denied.  

An increased rating to 70 percent for PTSD is granted, 
subject to VA laws and regulation concerning payment of 
monetary benefits.  

A compensable evaluation for residuals of a fracture of the 
left fibula with no knee or ankle involvement is denied.  



REMAND

In light of the Board's decision to assign a 70 percent 
evaluation for PTSD, the issue arises of whether the veteran 
is entitled to a total rating for compensation purposes based 
on individual unemployability (TDIU).  That is, when a 
service-connected disability is rated 70 percent disabling, 
the VA has an obligation to consider whether he entitled to a 
total rating under the provisions of 38 C.F.R. § 4.16.  
Attention is directed to VA's congressional mandate that VA 
is to "fully and sympathetically develop the veteran's claim 
to its optimum before deciding it on the merits."  Hodge v. 
West, 155 F.3d 1356, 1362-63 (Fed. Cir. 1998) (citing H.R. 
Rep. No. 100-963, at 13 (1988), reprinted in 1988 
U.S.C.C.A.N. 5782, 5794-95); see also H.R. REP. No. 105-52, 
at 4 (Apr. 14, 1997) (remarking on "the pro-claimant bias 
intended by Congress throughout the VA system").  

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he or she has been prejudiced thereby.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the 
RO has not yet addressed the issue of entitlement to TDIU.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers, VA or non-VA who treated her 
for her PTSD since January 2004.  After 
the veteran has signed the appropriate 
releases, those records not already in 
the file, should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtained records identified by the 
veteran, a written notation to that 
effect should be placed in the file.  The 
veteran and her representative are to be 
notified of unsuccessful efforts in this 
regard in order that they be provided the 
opportunity to obtain those records and 
submit them for VA consideration.  

2.  The veteran should be asked to 
complete a employment statement showing 
employment since 1995.  

3.  The veteran should also be asked to 
clarify whether she is currently 
receiving or has received Social Security 
disability benefits.  If so, the RO 
should obtain from the Social Security 
Administration the records pertinent to 
the award of Social Security disability 
benefits, including the administrative 
decision and the medical records relied 
upon concerning that claim.  

4.  The claims file should be forwarded 
to a VA psychiatrist for review of the 
record to determine if the veteran's PTSD 
renders her unable to secure or follow a 
substantially gainful occupation.  The 
claims folder and a copy of this remand 
must be made available to the 
psychiatrist for review, and a notation 
to the effect that this record review 
took place should be included in the 
report.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not that her PTSD alone, 
renders her unemployable.  The physician 
should provide a complete rationale and 
bases for all opinions offered and make 
reference to specific documents to 
support the opinion.  If the physician is 
unable to make any determination, she/he 
should so state and indicate the reasons.  
The findings should be typed or otherwise 
recorded in a legible manner for review 
purposes.  

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If the report 
does not include an adequate response to 
the specific opinion requested, the 
report must be returned for corrective 
action.  38 C.F.R. § 4.2 (2004).  

6.  Thereafter, the RO should review the 
issue of entitlement to a total 
compensation rating based on individual 
unemployability.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, to 
include a discussion of the provisions of 
38 C.F.R. § 3.321(b) as it pertains to 
the assignment of a TDIU rating.  The 
veteran and his representative should be 
given an opportunity to respond to the 
SSOC.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


